Citation Nr: 1732034	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  12-34 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether the character of the Veteran's discharge is a bar to the receipt of Department of Veterans Affairs (VA) compensation benefits and service-connected healthcare eligibility.


REPRESENTATION

Appellant represented by:	Andrew R. Rutz, Jr., Esq.


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 2005 to November 2009.  He is the recipient of a Purple Heart, among other awards.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington that found the character of the Veteran's discharge was a bar to the receipt of VA compensation benefits, service-connected healthcare and related eligibility under 38 C.F.R. § 3.360.  The claims file is now under the jurisdiction of the RO in Manila, Republic of the Philippines.

In January 2016, the Board remanded the matter for further development.  The appeal has been returned to the Board for adjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he was insane during his AWOL period and posttraumatic stress disorder directly and substantially contributed to his period of AWOL. In support of this assertion, his representative submitted a statement from the Veteran, which described the circumstances surrounding his combat-related injury, his mental state after the injury while he was on authorized leave and the AWOL period.  When viewed alongside the Veteran's service treatment records, which include a diagnosis of adjustment disorder with disturbance of emotions and conduct, adjustment disorder with anxiety and depression, the Board finds that this evidence raises a reasonable possibility of substantiating the Veteran's assertions, at least to the extent that a VA medical opinion is necessary to decide the claim.

The Board is cognizant that a serviceman applying for an insanity exception has the burden of presenting competent evidence of insanity at the time of commission of the offenses leading to discharge.  See Stringham v. Brown, 8 Vet. App. 445, 449 (1995).  However, the Court has also held that the Board is required to obtain a medical opinion to determine whether a claimant's behavior during the offenses that led to his discharge was due to psychiatric disability and, if so, whether this constituted insanity under VA regulations.  Gardner v. Shinseki, 22 Vet. App. 415 (2009).   Therefore, an opinion must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the claims-file and a copy of this remand to be forwarded to an appropriate VA clinician, such as a psychiatrist or psychologist, for an opinion as to whether the Veteran was insane under VA regulations at the time of the misconduct that led to his undesirable discharge in November 2009.  The claims file must be reviewed, and the opinion must indicate that such a review took place.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that:

(i) The Veteran's period of AWOL was the result of an acquired psychiatric disability;

(ii) a psychiatric disability caused a prolonged deviation from the Veteran's normal behavior; or

(iii) interfered with the peace of society; or

(iv) caused him to so depart from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.

The examiner must provide an explanation for any conclusions reached, and must provide reference to the specific evidence used in the evaluation.  If the examiner is unable to provide an opinion without resort to speculation, he or she must explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The examiner is advised that the Veteran is competent to report injuries and symptoms, and that the Veteran's statements of record must be considered in the provided opinion.

2.  After completion of the above development and any other additional development deemed necessary, the AOJ should readjudicate the claims. If any claim on appeal remains denied, the AOJ should furnish the appellant and his attorney a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




